IN THE SUPREME COURT OF THE STATE OF DELAWARE

  VICTOR SIMPKINS,                        §
                                          §   No. 42, 2022
        Defendant Below,                  §
        Appellant,                        §
                                          §   Court Below–Superior Court
        v.                                §   of the State of Delaware
                                          §
  STATE OF DELAWARE,                      §
                                          §   Cr. ID No. 1110021147 (N)
        Appellee.                         §

                          Submitted: March 21, 2022
                          Decided:   June 7, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons cited by the Superior Court in its January

19, 2022 order summarily dismissing the appellant’s second motion for

postconviction relief.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:

                                 /s/ Tamika R. Montgomery-Reeves
                                             Justice